          Case 1:19-cv-09937-RA Document 61 Filed 11/23/20 Page 1 of 4
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 11/23/2020




 JUDITH SANDRINE DIKAMBI,

                              Plaintiff,
                                                             No. 19-CV-9937 (RA)
                       v.
                                                               MEMORADUM
 CITY UNIVERSITY OF NEW YORK, DR.
                                                              OPINION & ORDER
 CARLTON J. ADAMS,


                              Defendants.




RONNIE ABRAMS, United States District Judge:

       Plaintiff Judith Sandrine Dikambi filed this action against the City University of New York

(“CUNY”) and Dr. Carlton J. Adams, alleging gender discrimination, sexual harassment, and

unlawful retaliation in violation of federal and state law. Now before the Court is Plaintiff’s

motion for leave to file a second amended complaint. For the reasons that follow, Plaintiff’s

motion is granted.

                                       BACKGROUND

       Plaintiff commenced this action on October 27, 2019. See Dkt. 1. On March 13, 2020,

CUNY filed a motion to dismiss all causes of action asserted against it. Dkt. 19. Plaintiff

subsequently filed her First Amended Complaint without notifying the Court as required by

Paragraph 4C of this Court’s Rules & Practices in Civil Cases. Dkt. 27. On May 14, 2020, CUNY

submitted a renewed motion to dismiss. Dkt. 32. Adams filed his first motion to dismiss on June

15, 2020. Dkt. 37. Nine days later, Plaintiff requested—and the Court granted—a one-week
           Case 1:19-cv-09937-RA Document 61 Filed 11/23/20 Page 2 of 4




extension on the deadline to file a response or opposition to Adams’s motion to dismiss. See Dkt.

40-41. On June 30, 2020, Plaintiff filed its opposition to CUNY’s motion to dismiss. Dkt. 46.

Plaintiff additionally filed a Second Amended Complaint (“SAC”) without Defendants’ consent

and without seeking prior leave of the Court, as required by Federal Rule of Civil Procedure

15(a)(2). Dkt 43. On July 1, 2020, the Court ordered Plaintiff to seek leave to file the SAC, and

to explain why the Court should not deny leave due to “futility, bad faith, undue delay, or undue

prejudice.” Dkt. 47.

                                      LEGAL STANDARDS

       A motion to amend is evaluated under Federal Rule of Civil Procedure 15(a), which

provides that “[t]he court should freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(2); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000).

“[T]o the extent that [a plaintiff] raises a legitimate claim, the policy considerations that undergird

the Federal Rules counsel in favor of affording litigants an opportunity to resolve their claims on

the merits.” Fershtadt v. Verizon Commc'ns Inc., 262 F.R.D. 336, 338 (S.D.N.Y. 2009) (citing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

       District courts have broad discretion in ruling on a motion for leave to amend. See,

e.g., McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). A court may deny

leave “for good reason, including futility, bad faith, undue delay, or undue prejudice to the

opposing party.” Id. “Mere delay,” however, “is not, of itself, sufficient to justify denial of a Rule

15(a) motion.” Parker, 204 F.3d at 339.

                                           DISCUSSION

       The Court concludes that permitting Plaintiff to amend her complaint in this instance will

not unduly delay proceedings or prejudice Defendants, and therefore grants the motion.



                                                  2
          Case 1:19-cv-09937-RA Document 61 Filed 11/23/20 Page 3 of 4




       As an initial matter, although CUNY opposes the motion, it does not allege that granting

Plaintiff’s motion would cause it any prejudice, or that it was brought in bad faith. See Dkt. 56.

Adams, by contrast, avers that the proposed amendment is prejudicial and in bad faith. See Dkt.

58 at 14. The Court disagrees. Because Plaintiff offers a valid explanation for the second

amendment—to address the pleading deficiencies raised in Adams’s motion to dismiss, as she did

in response to CUNY’s motion—Adams’s allegation of bad faith is unpersuasive.

       Nor would amendment be prejudicial to Adams. “Prejudice arises when the amendment

would ‘(i) require the opponent to expend significant additional resources to conduct discovery

and prepare for trial; (ii) significantly delay the resolution of the dispute; or (iii) prevent the

plaintiff from bringing a timely action in another jurisdiction.’” Soroof Trading Dev. Co. v. GE

Microgen, Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012) (quoting Block v. First Blood Associates,

988 F.2d 344, 350 (2d Cir. 1993)). No such concerns exist here. Plaintiff maintains that the

additional factual allegations in the SAC are not particularly complex, and would not require

Adams to expend any additional resources to respond. See Dkt. 49 at 9. Adams appears to agree,

as he claims that the SAC is “nearly identical to the First Amended Complaint,” and thus would

not require him to prepare a renewed motion to dismiss. Dkt. 58 at 16.

       Granting the motion would also not significantly delay resolution of this case. When a

plaintiff amends her complaint pending a motion to dismiss, the Court has the discretion to either

deny the motion as moot or consider the merits of the pending motion in light of the amended

complaint. See, e.g., NewMarkets Partners LLC v. Oppenheim, 638 F. Supp. 2d 394, 405

(S.D.N.Y. 2009). Defendants’ representations indicate that the submission of renewed motions

would not incur significant time or expense.




                                                3
            Case 1:19-cv-09937-RA Document 61 Filed 11/23/20 Page 4 of 4




          Lastly, both Defendants argue that Plaintiff’s motion should be denied on the ground of

futility, “because [P]laintiff’s proposed Second Amended Complaint will not rectify any of the

deficiencies that CUNY identified in its [motion to dismiss].” Dkt. 56 at 1. Plaintiff maintains

that the additional factual allegations add “clarity and context” to Adams’s behavior, and provide

more information about the timing and substance of the complaints she brought before CUNY.

See Dkt. 57 at 2; 60 at 5. In light of the admonition that leave to amend should be given freely,

the Court will grant Plaintiff leave here. Whether the SAC states any claim upon which relief can

be granted is a question that the Court will ultimately determine upon resolution of Defendants’

motions to dismiss.

                                          CONCLUSION

          For the foregoing reasons, Plaintiff’s motion for leave to file a Second Amended Complaint

is GRANTED. Defendants’ motions to dismiss are denied as moot, without prejudice to refile.

No later than December 14, 2020, Defendants shall file answers or renewed motions to dismiss.

The Clerk of Court is respectfully directly to terminate items 19, 32, 37, 44, 48, and 51 on the

docket.



SO ORDERED.

Dated:       November 23, 2020
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  4
